Exhibit 10(cc)


formervialogo.jpg [formervialogo.jpg]


As of December 2, 2019
Ms. Nancy Phillips
c/o Viacom Inc.
1515 Broadway
New York, NY 10036


Dear Nancy:
Reference is made to that certain employment agreement between you and the
Company dated as of December 2, 2019 (your “Employment Agreement”). All defined
terms used but not defined herein shall have the meanings set forth in your
Employment Agreement, as applicable.
This letter is to confirm our understanding, notwithstanding any provision in
your Employment Agreement, that you shall receive a one-time lump sum payment in
the amount of Five Hundred Forty Thousand Dollars ($540,000), less applicable
withholdings and deductions, payable on the next regular payroll date following
March 1, 2020. Such payment shall be made notwithstanding the termination of
your employment before the payment date, unless your employment is terminated by
the Company for Cause or by you without Good Reason before such payment date.
This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that you shall receive a one-time special equity
award in the form of Restricted Share Units (RSUs) of Viacom Class B common
stock with a grant date value of One Million Seven Hundred Fifty Thousand
Dollars ($1,750,000).  Such award shall be granted on the tenth (10th) business
day immediately following the Effective Date and the number of RSUs granted
shall equal the grant date value of $1,750,000 divided by the closing price of
the Viacom Class B common stock on the date of grant rounded down to the nearest
whole number. The RSUs granted shall vest 25% annually on the 1st, 2nd, 3rd and
4th anniversaries of the grant date subject to the Terms & Conditions of the
award. In the event that you are terminated without Cause or resign for Good
Reason in accordance with paragraph 11 of the Employment Agreement, this
one-time special equity award shall continue to vest at the same time as if you
remained actively employed with the Company.
This letter is also to confirm our understanding, notwithstanding any provision
in your Employment Agreement, that if you are not actively employed as of
November 1, 2019 and therefore do not receive your fiscal year 2020 LTMIP grant
in the normal course, you shall receive your fiscal year 2020 LTMIP grant on the
tenth (10th) business day immediately following the Effective Date. Your fiscal
year 2020 grant shall be made at 125% of your annual target value of One Million
Dollars ($1,000,000). The number of RSUs granted shall equal the grant date
value of $1,250,000 divided by the closing price of the Viacom Class B common
stock on the date of grant rounded down to the nearest whole number. The RSUs
granted shall vest 25% annually on the 1st, 2nd, 3rd and 4th anniversaries of
the grant date subject to the Terms & Conditions of the award.
Except as herein amended, all other terms and conditions of your Employment
Agreement shall remain the same and your Employment Agreement as herein amended
shall remain in full force and effect.







--------------------------------------------------------------------------------










If the foregoing correctly sets forth our understanding, please sign and return
both copies of this letter that have been provided to you. This document shall
constitute a binding agreement between us only after it also has been executed
by the Company and a fully executed copy has been returned to you.






Very truly yours,
 
 
 
VIACOM INC.
 
 
 
By:
/s/ Christa A. D'Alimonte
 
Name:
Christa A. D'Alimonte
 
Title:
Executive Vice President,
 
 
General Counsel and Secretary



ACCEPTED AND AGREED:


/s/ Nancy R. Phillips
Nancy R. Phillips


Dated: Nov. 15, 2019











